Name: Commission Regulation (EEC) No 2649/93 of 28 September 1993 on the issuing, for the fourth quarter of 1993, of import licences for bananas originating in the ACP States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 9. 93 Official Journal of the European Communities No L 243/3 COMMISSION REGULATION (EEC) No 2649/93 of 28 September 1993 on the issuing, for the fourth quarter of 1993, of import licences for bananas originating in the ACP States accordance with Article 16 (2) of Regulation (EEC) No 1442/93, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), Having regard to Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for importing bananas into the Community (2), as amended by Regula ­ tion (EEC) No 2009/93 (3), and in particular Article 16 (2) thereof, Whereas the quantities which are the subject of applica ­ tions for licences to import bananas originating in Cameroon substantially exceed half of the traditional quantities fixed in the Annex to Regulation (EEC) No 404/93 ; whereas it is accordingly necessary to set a single percentage to reduce the quantities applied for in HAS ADOPTED THIS REGULATION : Article 1 Import licences issued in respect of the fourth quarter of 1993 pursuant to Article 14 of Regulation (EEC) No 1442/93 for bananas originating in Cameroon shall cover 78,732 % of the quantity applied for. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 20 September 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 142, 12. 6 . 1993, p. 6. (3) OJ No L 182, 24. 7. 1993, p. 46.